UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-1427


RODNEY B. JONES,

                Plaintiff - Appellant,

          v.

ARNE DUNCAN, Secretary, U.S. Department of Education,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:11-
cv-00158-RWT)


Submitted:   June 28, 2012                 Decided:   July 11, 2012


Before GREGORY, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodney B. Jones, Appellant Pro Se.     Lauren Marie Castaldi,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Rodney    B.    Jones   appeals   the   district   court’s   order

entering judgment for Defendant in this action raising various

challenges in connection with disputed student loans.                We have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                 Jones

v. Duncan, No. 8:11-cv-00158-RWT (D. Md. Jan. 30, 2012).                   We

dispense   with     oral    argument   because     the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                     AFFIRMED




                                       2